
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



AMENDMENT NO. 1 TO
AMENDED AND RESTATED
MANAGEMENT INCENTIVE COMPENSATION PLAN
EFFECTIVE DECEMBER 20, 2010


        Molycorp, Inc. hereby adopts this Amendment No. 1 to the Molycorp, Inc.
Amended and Restated Management Incentive Compensation Plan, Effective
December 20, 2010 (the "Plan"), effective as of May 31, 2011. Words and phrases
used herein with initial capital letters that are defined in the Plan are used
herein as so defined.

I.

        The second and third sentences of Section 4(c)(i)(A) of the Plan are
hereby amended in its entirety to read as follows:

"Any subsequent Deferral Elections, other than Deferral Elections made pursuant
to Section 4(c)(i)(B) or Section 4(c)(i)(C), shall be made by written notice
signed by the Participant and delivered to the Company not later than the last
day of the month prior to the next succeeding Plan Year and shall be effective
on the first day of such succeeding Play Year with respect to Basic Compensation
or, subject to Section 4(c)(i)(B) and Section 4(c)(i)(C), Cash Incentive
Compensation to be earned and RSUs to be granted in such subsequent Plan Year.
Except as set forth in Section 4(c)(i)(C), a Deferral Election with respect to
the deferral of future Basic Compensation, Cash Incentive Compensation and
Deferred RSUs shall be an irrevocable election for each Plan Year (and shall
become irrevocable immediately prior to the Enrollment Date to which such
Deferral Election relates) unless otherwise modified or revoked during the Plan
Year as provided in Section 4(d) herein."

II.

        Section 4(c)(i) of the Plan is hereby amended by adding the following
new Section 4(c)(i)(C) immediately following Section 4(c)(i)(B):

        "(C)    Certain Forfeitable Rights.    A Participant may make a Deferral
Election with respect to a legally binding right to a payment in a subsequent
year (such as an RSU) that is subject to a forfeiture condition requiring the
Participant's continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, such Deferral Election
to be made on or before the end of a period established by the Administrative
Committee (such period to end in any event on or before the 30th day after the
Participant obtains the legally binding right to the payment), provided that the
Deferral Election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, and provided, further that the
forfeiture condition described in this sentence will not be treated as failing
to require the Participant's continued services for a period of at least
12 months from the date of the Participant obtains the legally binding right
merely because, within such 12-month period, the Participant does not forfeit
the legally binding right upon the Participant's death or disability (as defined
in Treasury Regulation Section 1.409A-3(i)(4)) or upon a Change in Control (but
only if such Change in Control constitutes a "change in control event" as
defined in Treasury Regulation Section 1.409A-3(i)(5)). The Deferral Election
described in this Section 4(c)(i)(C) becomes irrevocable after the last day of
the deferral period established by the Administrative Committee, as described in
the preceding sentence. If the forfeiture condition applicable to the payment
lapses before the end of the required service period as a result of the
Participant's death or disability (as defined in Treasury Regulation
Section 1.409A-3(i)(4)) or upon a Change in Control (but only if such Change in
Control constitutes a "change in control event" as defined in Treasury
Regulation

--------------------------------------------------------------------------------



Section 1.409A-3(i)(5)), the Deferral Election will be void unless it would be
considered timely under another provision of the Plan other than this
Section 4(c)(i)(C)."

III.

        Section 4(c)(ii) of the Plan is hereby amended by adding the following
new Section 4(c)(ii)(D) immediately following Section 4(c)(ii)(C):

        "(D)    Certain Forfeitable Rights Deferral Elections.    A Deferral
Election made pursuant to Section 4(c)(i)(C) shall be made in writing on a form
prescribed by the Company and the Deferral Election shall state:

        (1)   That the Participant wishes to make an election to defer a payment
described in Section 4(c)(i)(C);

        (2)   The whole percentage or dollar amount of such payment to be
deferred; and

        (3)   The Specified Payment Date, if any, on which the Participant shall
receive or begin to receive the distributions of his or her Accounts with
respect to such payment under such Deferral Election."

[SIGNATURES ON FOLLOWING PAGE]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, to record the adoption of this Amendment No. 1 to
the Plan, effective as of May 31, 2011, the undersigned, being duly authorized
to act on behalf of the Compensation Committee of Molycorp, Inc., has executed
this document this 9th day of June, 2011.

    MOLYCORP, INC.
 
 
By:
 
/s/ JOHN F. ASHBURN, JR., ESQ.


--------------------------------------------------------------------------------

    Name:   John F. Ashburn, Jr., Esq.     Title:   Executive Vice President and
General Counsel

3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



AMENDMENT NO. 1 TO AMENDED AND RESTATED MANAGEMENT INCENTIVE COMPENSATION PLAN
EFFECTIVE DECEMBER 20, 2010
